     Case 2:18-cv-00105-KJM-DMC Document 52 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HANNA Q. RHEE,                                    No. 2:18-CV-0105-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    BIGGS-GRIDLEY MEMORIAL
      HOSPITAL, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. On November 15,

19   2019, Plaintiff filed a notice of change of address to 1887 Whitney Mesa Drive, #1919,

20   Henderson, Nevada 89014. See ECF No. 47. On March 16, 2020, mail directed to Plaintiff at

21   this address was returned by the United States Postal Service as undeliverable. On December 2,

22   2020, the Court issued findings and recommendations that the matter be dismissed for failure to

23   notify the Court of a change of address, as required under Eastern District of California Local

24   Rule 183(b). On December 14, 2020, Plaintiff filed timely objections indicating that the address

25   of record remains current and explaining that she has received mail at that address related to this

26   case. She received the findings and recommendations at that address. Plaintiff states she does

27   not know why mail was returned.

28   ///
                                                       1
     Case 2:18-cv-00105-KJM-DMC Document 52 Filed 02/24/21 Page 2 of 2


 1                 Good cause appearing therefor, the findings and recommendations issued on

 2   December 2, 2020, are vacated.

 3                 IT IS SO ORDERED.

 4

 5   Dated: February 24, 2021
                                                       ____________________________________
 6                                                     DENNIS M. COTA
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
